Title: To George Washington from Brigadier General Silas Newcomb, 10 August 1777
From: Newcomb, Silas
To: Washington, George



Sir
Woodbury [N.J.] Augt 10th 1777.

In Pursuance of an Order from His Excellency Govr Livingston of the 27th of last month, I have assembled here a Detachment of my Brigade of Militia; and expect in a Day or two to have about 500 Men.
I wait for Orders from Your Excellency; and Am, with most dutiful Respect, Your Excellency’s Most Obedient Humble Servt

Silas Newcomb.

